DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 17-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2017/0194569).

Regarding Claim 1, Kim teaches a material represented by E-238 (page 129):

    PNG
    media_image1.png
    249
    412
    media_image1.png
    Greyscale


	The fluorene group reads on IIa (per claim 4).

Regarding Claim 5, the fluorene group of E-238 is a positional isomer of IIb with attachment at the 1 position as opposed to the 3-position.
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. 1992), which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
In re Norris, 84 USPQ 458 (C.C.P.A. 1950) (per claim 5).


Regarding Claims 17-19, Kim teaches E-238 can be a host in the emission layer which also contains a phosphorescent dopant (paragraph 265-266) (per claim 17-18). The emission layer can emit a blue color (paragraph 436) (per claim 19).

Regarding Claim 20, Kim teaches that the dopant can be represented by an iridium complex such as PD18 (a phenylimidazole based complex) (page 162)(per claim 20):

    PNG
    media_image2.png
    196
    382
    media_image2.png
    Greyscale


Regarding Claim 21, Kim teaches that the emission layer can be made by a spin coating or casting coating method (solvent based methods) (paragraph 423). E-238 in a solvent reads on the claimed formulation (per claim 21). 

Regarding Claims 22-25, Kim teaches an organic light-emitting having an emission layer disposed between two electrodes (abstract). E-238 (reads on applicants’ as discussed above) can be a host in the emission layer which also contains a phosphorescent dopant (paragraph 265-266). The emission layer can emit white light (paragraph 264) (per claims 22-25).

Regarding Claims 26-27, Kim teaches the method of forming the OLED including  
A glass substrate, on which an anode having an ITO/Ag/ITO (70.quadrature./1,000.quadrature./70.quadrature.) structure was deposited, was cut to a size of 50 millimeters (mm).times.50 mm.times.0.4 mm, sonicated in isopropyl alcohol and water for 10 minutes, respectively, cleaned by exposure to ultraviolet rays for 10 minutes, and then exposed to ozone. The glass substrate was mounted on a vacuum-deposition device (paragraph 475).
The emission layer can be made by a spin coating or casting coating method (solvent based methods) (paragraph 423).
MgAg (at a weight ratio of about 9:1) were vacuum-deposited to form a cathode (paragraph 478) (per claims 26-27).

Allowable Subject Matter
The closest prior art as exemplified by Kim teaches an OLED comprising applicants’ Formula 1 but fails to teach an additional light emitting layer (per claim 28). 
Claim 28 allowed.
Response to Amendment

	New art found; non-final submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786